COHEN, J.,
concurs specially, with opinion.
I agree with the panel’s decision to affirm Odum’s convictions. I write, however, to address the admission of the arresting officer’s report because I deem the error preserved. Odum was charged with felony DUI and refusal to submit to chemical or physical testing. The report memorialized the testifying officer’s observations made during the time of the stop. In this case, that report was inadmissible hearsay, and the trial court erred in allowing it as evidence. See Burgess v. State, 881 So.2d 137 (Fla.2002). Nonetheless, after reviewing the evidence presented at trial, I conclude there is no reasonable possibility that the error affected the verdict. See State v. DiGuilio, 491 So.2d 1129, 1139 (Fla.1986). Thus, the error was harmless.